DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 02 May 2022 has been entered.

Response to Arguments
Applicant's arguments filed 02 May 2022 have been fully considered but they are not persuasive. Since the arguments pertain to the amended subject matter, they will be addressed below in the prior art rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al (U.S. 2007/0150008). Regarding claims 1-8 and 15-16, Jones discloses (Figures 1 and 3-5) a first electrode pad (Figure 4) having a non-conductive substrate (0032), two or more non-conductive adhesive regions (par. 0056) formed on the first pad non-conductive substrate and at least a first pad first conductive patient contact and a first pad second conductive patient contact wherein at least one patient contact is adhered to each non-conductive adhesive region: two or more first pad electrical leads (par. 0037), wherein each conductive patient contact is electrically connected to a different electrical lead; wherein each conductive patient contact on the first electrode pad is electrically isolated (par. 0034 and 0036) from the other patient contacts on the first electrode pad by the non-conductive first pad substrate and the adhesive regions; and  a second electrode pad (Figures 1 and 5) having a non-conductive substrate, two or more non-conductive adhesive regions formed on the second pad non-conductive substrate and at least a second pad first conductive patient contact and a second pad second conductive patient contact wherein at least one patient contact is adhered to each non-conductive adhesive region; two or more second pad electrical leads, wherein each conductive patient contact is electrically connected to a different electrical lead; wherein each conductive patient contact on the second electrode pad is electrically isolated from the other conductive patient contacts on the second electrode pad by the non-conductive second pad substrate and the adhesive regions (par. 0009 and 0019); and wherein the first conductive patient contact and the electrical lead connected to the first conductive patient contact of the first electrode pad is configured to deliver a separate phase of a pulse and separate shock vector with the first conductive patient contact and the electrical lead connected to the first conductive patient contact of the second electrode pad and the second conductive patient contact and the electrical lead connected to the second conductive patient contact of the first electrode pad is configured to deliver a separate phase of the pulse and separate shock vector with the second conductive patient contact and the electrical lead connected to the second conductive patient contact of the second electrode pad for a defibrillation pulse (par. 0039 and 0041).
Regarding claims 9-14, Jones discloses (par. 0047) one or more conductive patient contacts is a sensor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (U.S. 2007/0150008) in view of Besson et al (U.S. 7,215,991). Jones discloses the claimed invention except for multiphasic pulses. Besson, however, discloses (Figures 1-3; col. 22, lines 55-63; col. 23, lines 4-33; col. 9, lines 59-62; col. 10, lines 27-48; col. 9, lines 63-67) a system including an electrode comprising conductive and non-conductive portions, and a generator that generates a multiphasic pulse and wherein each phase of the multiphasic pulse is delivered within its own unique segment of the overall pulse timing sequence; wherein one or more phases of the multiphasic pulse is delivered within a time segment that overlaps to a greater or lesser degree with one or more of the other timing segments in the overall pulse sequence.
Besson and Jones both disclose electrode sensors comprising isolated conductors in a non-conductive substrate. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jones’ defibrillation shock pulse with Besson’s multiphasic pulse in order to reduce charge buildup on patient tissue for greater patient safety and comfort.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792